DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, claims 1-16, drawn to a vehicle comprising a robotic arm capable of depositing explosives in a blasthole, in the reply filed on 11/08/2021, is acknowledged.  The traversal is on the ground(s) that invention Groups I and II have unity of invention and that examining the claims of Groups I and II together would not present an undue burden for the PTO.  This is not found persuasive because independent claims 1 and 17 of respective Groups I and II lack unity of invention at least because the shared technical feature, the vehicle of claim 1, does not comprise a novel or unobvious technical feature at least in view of Jauffret et al. (WO 2015140462) and of Tong et al. (CN 105300206) as discussed in the prior art rejection that follows. Independent method claim 17 comprises structure and function not recited in independent claim 1, such as a vision system and the robotic arm comprising a first claw, a second claw and a third claw all performing different functions.  Searching for these features and examining method of Group II would place an unacceptable burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected method invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, the meaning of the term, “an ideal work height”, is not understood.
In claim 1, line 12, the first occurrence of the term, “the hole”, lacks a proper antecedent basis.
In claim 1, line 12, it is unclear whether the term, “a sensor”, refers back to “a sensor” of line 10.
In claim 1, line 12, it is unclear what structural component of the robotic arm is capable of analyzing the inside of the hole and guiding the sensor?
In claim 1, line 14, it is unclear what structure the detonator is mounted to?  Is it mounted to a claw component on an end of the robotic arm or to some other structure?
In claim 1, line 17, it is unclear whether the term, “an explosive deposit process”, is different from the first and second discharge of explosives recited in lines 13 and 16.  The term also lacks a proper antecedent basis.
In claim 3, line 2, the term, “the free end”, lacks a proper antecedent basis.
In claim 7, line 2, 3, the phrase, “a second claw configured for mounting of detonators through the handling of boosters, shock tubes, fuses and weights”, is imprecise and not understood.
the elements”, lacks a proper antecedent.  It is further unclear which elements comprise the detonator?
In claim 9, line 3, it is unclear whether the term, “an explosive deposit process”, is different from the first and second discharge of explosives recited in claim 1, lines 13 and 16.
In claims 11 and 12, it is unclear whether the mounting device is a component attached to the robotic arm, or to some other structure.
In claim 13, line 2, the term, “the elements”, lacks a proper antecedent basis.  It is also unclear which elements are required to prepare the detonator.
In claim 16, line 3, the term, “the blasting operation”, lacks a proper antecedent basis.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
1) the three claws that engage at an end of the robotic arm, each of the claws having a specific function or functions. This is a critical feature of this device because the vehicle has been disclosed and claimed as being fully independent from human intervention once laid out on the upper surface of a mine bench before a blasting operation (as per claim 16).  Without the three claws being recited, it is unclear how the autonomous device could function as claimed.
2)  components to analyze the inside of the hole and guide the sensor near the upper edge of a blast hole. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JAUFFRET et al. (WO-2015140462 A1) in view of TONG et al. (CN-105300206 A).
Jauffret et al. disclose a vehicle for the deposition of explosives in blast holes and comprising explosive containing tanks (see at least the abstract, Fig. 1 and the English machine translation of this French language document).
Tong et al. disclose an autonomous robot for loading explosive charges in bore holes, the robot comprising GPS, a vision system, sensors and a control system for accurate loading of the bore holes (see the English machine translation of Chinese language document).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to combine the apparatus and teachings of Jauffret et al. with the apparatus and teachings of Tong et al. to arrive at the claimed vehicle for deposition of explosives in blast holes.  The motivation for this combination would have been to fully automate a vehicle in a method for loading blast holes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641